Citation Nr: 1129436	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for organic brain syndrome.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter came to the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently remanded in October 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in January 2010.  

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound was previously denied, but this benefit was subsequently granted by rating decision in January 2011.  The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is therefore no longer in appellate status. 

The Board notes that the veteran has been given a diagnosis of posttraumatic stress disorder (PTSD). Organic brain syndrome is a different symptom complex than a psychiatric disorder such as PTSD. Should the veteran wish to claim service connection for PTSD, he should contact the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Organic brain syndrome was not manifested during service or for many years after service, nor is organic brain syndrome otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Organic brain syndrome was not incurred in or aggravated by service, nor may organic brain syndrome be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2003.  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board acknowledges that the Veteran's treatment records from the VA Puget Sound Health Care System are not on file.  A recent March 2011 letter from the VA Puget Sound Health Care System reflects that the VA Puget Sound Health Care System has no records pertaining to the Veteran.  Given the unsuccessful attempts, evident from the record, by VA to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  The evidence of record contains service treatment records, private medical records, and VA outpatient treatment records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded several VA examinations pertaining to his claim for service connection for organic brain syndrome.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case in January 2010 is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The January 2010 examination and opinion is thorough and supported by the record.  The examination and opinion noted above is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his representative have not made the RO or the Board aware of any other additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination dated in May 1966 for enlistment purposes reflects that the Veteran's neurologic condition was clinically evaluated as normal.  A Report of Medical History dated in May 1966 for enlistment purposes reflects that the Veteran made no complaints related to organic brain syndrome.  A Report of Medical Examination dated in November 1968 for separation purposes reflects that the Veteran's neurologic condition was clinically evaluated as normal.  A Report of Medical History in conjunction with the examination reflects that the Veteran made no complaints related to organic brain syndrome.  

A letter from Dr. T.C.G. dated in May 1973, several years following service,  reflects that the Veteran was diagnosed with acute chronic brain syndrome, related to acute fulminating hepatitis and renal insufficiency.  

The Veteran underwent a VA examination dated in June 1973 which reflects that he was diagnosed with organic brain syndrome following acute cellular necrosis of liver following fluothane anesthesia.  

The Veteran underwent another VA examination in April 2001.  The Veteran's claims file was not available for review.  The Veteran reported a history of a serious brain injury which occurred while in Vietnam.  He stated that he apparently had a metabolic serious event, said to be an allergic reaction, in service.  He reported that this led to a coma, and possibly anoxia, which resulted in brain damage. Following examination, the examiner diagnosed organic brain syndrome related to coma sustained while in the military.  

The Veteran underwent another VA examination in January 2003 performed by the examiner who performed the April 2001 examination.  The examiner reiterated the diagnosis of organic brain syndrome related to coma sustained while in the military.  

Another VA examination was conducted in October 2004.  Following physical examination, the examiner diagnosed organic brain syndrome, as a result of anesthesia-induced drug reaction causing multisystem organ failure.  

The Veteran underwent another VA examination in June 2005.  He reported that he had a "brain or mental" disorder due to "too much anesthesia" during a gall bladder surgery he underwent in 1972.  He stated that he was in a temporary coma.  Following physical examination, the examiner diagnosed history of brain injury with possible visual field defect due to a gall bladder surgery in 1972.  

The Veteran underwent another VA examination in June 2006.  He reported a metabolic reaction to a thermal injury, where he likely had heat stroke or anoxia, ending in brain damage.  Following physical examination, the examiner diagnosed brain dysfunction, secondary to thermal event or period of anoxia, sustained with high fever, while in the military.  

A VA examination was conducted in February 2009.  Following physical examination, the examiner diagnosed brain dysfunction secondary to thermal event or metabolic condition present in the military.  The examiner opined that service connection was warranted for the Veteran's brain syndrome.  The basis for the examiner's opinion was that the Veteran's organic brain syndrome was previously service-connected.  

Following a Remand by the Board for further development, the Veteran underwent an examination by a VA psychologist in January 2010.  The Veteran's claims file was "extensively" reviewed by the examiner.  The Veteran was described as a poor historian.  His daughter accompanied him to the examination and provided information.  It was reported that the Veteran sustained brain damage in 1972 following surgery for gallstones.  He stated that he developed a high fever afterwards lasting 7 to 10 days and was comatose for a month.    

Following  examination and review of the pertinent evidence, the examiner diagnosed cognitive disorder not otherwise specified, also diagnosed as organic brain syndrome, which he stated was less likely as not due to military service.  The examiner stated that the claims file contains "no documentation" showing an etiology dating back to military service.  

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that his organic brain syndrome is etiologically related to service or any incident therein.  On separation from service, the Veteran's neurological condition was clinically evaluated as normal.  The Board views the examination report as competent evidence that there was no organic brain syndrome at that time.

The record does not show pertinent complaints or medical treatment for a number of years after discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the medical evidence of record.  However, no rationale for  the opinions as to the etiology of the organic brain syndrome was given by the April 2001, January 2003, and June 2006 VA examiners.  Further, the basis for the February 2009 examiner's opinion was that the Veteran's organic brain syndrome was previously service-connected.  However, the record does not indicate that the Veteran's organic brain syndrome was ever service-connected.  

The Board notes that the January 2010 VA examiner gave a detailed rationale for the opinion that the Veteran's organic brain syndrome is less likely as not due to military service was not related to service.  He stated that he performed an extensive review of the record before opining that the brain syndrome was not related to service. He made specific reference to other pertinent evidence of record before giving his opinion. The Board finds that his opinion is entitled to more probative weight than the other post service evidence of record.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Veteran contends that the organic brain syndrome may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any diagnosis of the Veteran's organic brain syndrome that matches any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (2003).  Therefore, service connection for the claimed disability cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.

The Board has considered the Veteran's own lay statements to the effect that organic brain syndrome is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between organic brain syndrome and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board rejects the Veteran's statements as competent evidence to substantiate the claim that organic brain syndrome is related to an injury, disease, or event of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board essentially finds the lay assertions are of less probative value than the specific reasoned opinion by the health care professional in January 2010.

ORDER

Service connection for organic brain syndrome is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


